 



Exhibit 10.1
Second Amendment to Amended and Restated Revolving Credit Agreement
     This Second Amendment to Amended and Restated Revolving Credit Agreement
(herein, the “Amendment”) is entered into as of October 2, 2006, by and among
World Acceptance Corporation, a South Carolina corporation (the “Borrower”), the
Banks party hereto, and Harris N.A. as Agent for the Banks (the “Agent”).
Preliminary Statements
     A.       The Borrower, the Banks, JPMorgan Chase Bank as Co-Agent, and the
Agent are parties to a certain Amended and Restated Revolving Credit Agreement,
dated as of July 20, 2005, as amended (the “Credit Agreement”). All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.
     B.       The Borrower has requested that the Required Banks consent to the
Borrowers incurring up to $110,000,000 in additional Subordinated Debt, and make
certain other amendments to the Credit Agreement, and the Required Banks are
willing to do so under the terms and conditions set forth in this Amendment.
     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
Section 1.       Consent to Issuance of Senior Subordinated Convertible Notes as
Subordinated Debt.
     The Borrower has advised the Banks that the Borrower intends to issue five
year unsecured senior subordinated convertible notes in an aggregate principal
amount of up to $110,000,000 (the “Senior Subordinated Convertible Notes”) on
terms described in that certain Offering Memorandum dated October 3, 2006, a
true and complete copy of which has heretofore been delivered by the Borrower to
the Banks (the “Senior Subordinated Convertible Notes Offering Memorandum”), the
proceeds of which will be used to buy back capital stock of the Borrower, enter
into the convertible bond hedge and warrant transactions described in the Senior
Subordinated Convertible Notes Offering Memorandum, prepay certain indebtedness
outstanding under the Credit Agreement, and for other general corporate
purposes. In order to qualify as “Subordinated Debt” under the Credit Agreement,
the Senior Subordinated Convertible Notes must, among other things, be subject
to subordination provisions approved in writing by the Required Banks. The
Senior Subordinated Convertible Notes Offering Memorandum section titled
“Description of Notes—Subordination of the Notes” contains the subordination
provisions relevant to the Senior Subordinated Convertible Notes. The Borrower
hereby requests that the Required Banks consent to the issuance of the Senior
Subordinated Convertible Notes, approve the subordination provisions related
thereto as set forth in the “Description of Notes—Subordination of the Notes”
section of the Senior Subordinated Convertible Notes Offering Memorandum, and
approve the Senior Subordinated Convertible

 



--------------------------------------------------------------------------------



 



Notes as Subordinated Debt. Subject to the satisfaction of the conditions
precedent to this Amendment set forth in Section 3 below, the Required Banks
hereby consent to the issuance of the Senior Subordinated Convertible Notes,
approve the subordination provisions related thereto as set forth in the
“Description of Notes—Subordination of the Notes” section of the Senior
Subordinated Convertible Notes Offering Memorandum, agree that the Senior
Subordinated Convertible Notes shall constitute Subordinated Debt for purposes
of the Credit Agreement, and acknowledge that the Senior Subordinated
Convertible Notes and the Senior Subordinated Convertible Notes Indenture (as
described in the Senior Subordinated Convertible Notes Offering Memorandum to be
issued or otherwise entered into in connection with the initial closing thereof,
but specifically not giving effect to any amendments or modifications permitted
to be made therein after the initial closing) do not violate, and shall be
deemed permitted by, the second sentence of Section 8.16 of the Credit
Agreement.
Section 2.       Amendments.
     Subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the Credit Agreement shall be and hereby is amended as follows:
     2.1.       Section 5.1 of the Credit Agreement (Definitions) shall be
amended by (a) amending and restating the definition of “Subordinated Debt” and
(b) adding new definitions of “Senior Subordinated Convertible Notes,” “Senior
Subordinated Convertible Notes Indenture,” and “Senior Subordinated Convertible
Notes Offering Memorandum” in appropriate alphabetical order to read as follows:
“Senior Subordinated Convertible Notes” means those certain unsecured Senior
Subordinated Convertible Notes in the aggregate principal amount of up to
$110,000,000 maturing October 1, 2011, issued pursuant to the Senior
Subordinated Convertible Notes Indenture.
“Senior Subordinated Convertible Notes Indenture” means the Indenture to be
entered into by the Borrower pursuant to, and on terms and conditions
substantially the same as are described in, the Senior Subordinated Convertible
Notes Offering Memorandum, as the same may be amended or modified in accordance
with the terms thereof and of this Agreement.
“Senior Subordinated Convertible Notes Offering Memorandum” means the Offering
Memorandum of the Borrower dated October 3, 2006, relating to the issuance of
the Senior Subordinated Convertible Notes and delivered to the Banks pursuant to
the terms of the Second Amendment to Amended and Restated Credit Agreement dated
as of October 2, 2006, by and among the Borrower, the Lenders, and the Agent.

-2-



--------------------------------------------------------------------------------



 



“Subordinated Debt” means (a) the Senior Subordinated Convertible Notes or any
Indebtedness issued to refinance or otherwise replace the Senior Subordinated
Convertible Notes with a maturity no earlier than the final scheduled maturity
of the Senior Subordinated Convertible Notes and issued on terms and conditions
(including subordination terms) no more favorable to the holders thereof than
the terms and conditions applicable to the holders of the Senior Subordinated
Convertible Notes (except that the interest rate relating to any such
replacement or refinancing Indebtedness may be at the then market rate at the
time of issuance) and (b) all other unsecured Indebtedness for Borrowed Money of
the Borrower which (i) pursuant to its term matures on a date later than the
Termination Date and (ii) contains or has applicable thereto subordination
provisions substantially in the form set forth in Exhibit B hereto or such other
provisions as are approved in writing by the Required Banks.
     2.2.       Section 8.7 of the Credit Agreement (Consolidated Net Worth)
shall be amended and restated in its entirety to read as follows:
     Section 8.7.       Consolidated Net Worth. The Borrower will at all times
keep and maintain Consolidated Net Worth at an amount not less than the Minimum
Net Worth. For purposes of this Section, “Minimum Net Worth” (a) for the fiscal
quarter of the Borrower ending March 31, 2006, shall be $135,000,000 and (b) for
each fiscal quarter thereafter shall be the sum of the Minimum Net Worth for the
immediately preceding fiscal quarter plus 50% of Consolidated Net Income for
such fiscal quarter (but without deduction in the case of any deficit in
Consolidated Net Income for such fiscal quarter).
     2.3.       Section 8.8(a) of the Credit Agreement (Fixed Charge Coverage
Ratio) shall be amended and restated in its entirety to read as follows:
     (a)       Fixed Charge Coverage Ratio. The Borrower will at the end of each
fiscal quarter have a ratio of Net Income Available for Fixed Charges to Fixed
Charges for each period of four consecutive fiscal quarters then ending at not
less than 2.0 to 1.0.
     2.4.       Section 8.10 of the Credit Agreement (Limitations on
Indebtedness) shall be amended and restated in its entirety to read as follows:
     Section 8.10. Limitations on Indebtedness. The Borrower will not at any
time permit:

-3-



--------------------------------------------------------------------------------



 



     (a)       The aggregate unpaid principal amount of Senior Debt, on a
consolidated basis, to exceed 375% of the sum of (i) Consolidated Adjusted Net
Worth and (ii) the aggregate unpaid principal amount of Subordinated Debt;
     (b)       The aggregate unpaid principal amount of Subordinated Debt to
exceed 150% of Consolidated Adjusted Net Worth.
     2.5.       Section 8.12 of the Credit Agreement (Dividends, Stock
Purchases) shall be amended and restated in its entirety to read as follows:
     Section 8.12. Subordinated Debt. (a) The Obligations shall at all times
constitute “Senior Debt” or “Senior Indebtedness” (or words of like import)
under any indenture, instrument, or agreement relating to any Subordinated Debt
(including, without limitation, the Senior Subordinated Convertible Notes). In
addition, the Obligations shall at all times constitute “Designated Senior
Indebtedness” (or words of like import) under the Senior Subordinated
Convertible Notes Indenture (or any indenture, agreement, or instrument entered
into in connection with any permitted refinancing or replacement thereof), and
the Agent shall be designated in the Senior Subordinated Convertible Notes
Indenture (or any indenture, agreement, or instrument entered into in connection
with any permitted refinancing or replacement thereof) as being permitted to
give payment blockage notice(s) thereunder on behalf of the Banks.
     (b) Except as otherwise specified below, the Borrower shall not (i) amend
or modify any of the terms or conditions relating to Subordinated Debt,
(ii) make any voluntary prepayment of Subordinated Debt or effect any voluntary
redemption thereof, (iii) make any cash payments in connection with any
conversion of any such Subordinated Debt, or (iv) make any payment on account of
Subordinated Debt which is prohibited under the terms of any instrument or
agreement subordinating the same to the Obligations. Notwithstanding the
foregoing, (x) with prior written notice to the Agent and the Banks, the
Borrower may agree to a decrease in the interest rate applicable thereto or to a
deferral of repayment of any of the principal of or interest on the Subordinated
Debt beyond the current due dates _herefore or to any other amendment or
modifications of any Subordinated Debt not adverse to the Banks (other than
amendments or modifications of the relevant subordination provisions thereof
which requires the affirmative consent of the Required Banks), and (y) with ten
(10) days prior written notice to the Agent and the Banks delivered together
with a

-4-



--------------------------------------------------------------------------------



 



duly executed compliance certificate (in the form required pursuant to
Section 8.20(f) hereof) completed on a pro forma basis evidencing compliance
with the financial covenants referred to therein on a pro forma basis based on
the most recent financial information delivered to the Agent, the Borrower may
voluntarily prepay, redeem, or repurchase all or any part of outstanding
Subordinated Debt if at the time of any such payment and after giving effect
thereto no Default or Event of Default exists. In the event any “fundamental
change” (as defined in the Senior Subordinated Convertible Notes Indenture or
any indenture, instrument, or agreement entered into in connection with any
Subordinated Debt that constitutes a permitted refinancing or replacement
thereof) occurs or any other event occurs or condition exists which requires the
Borrower to prepay, redeem, or repurchase all or any part of outstanding
Subordinated Debt prior to its originally scheduled maturity and/or pay cash in
connection with any conversion of any Senior Subordinated Convertible Notes (or
any Subordinated Debt that constitutes a permitted refinancing or replacement
thereof), the Borrower shall provided written notice of such “fundamental
change,” event, or condition to the Agent and the Banks at the time it gives (or
is required to give) notice thereof to the holders of the relevant Subordinated
Debt (or in the case of a conversion, promptly after receipt of a notice of
conversion) and, so long as no Default or Event of Default exists at the time of
any such payment or would arise after giving effect thereto, the Borrower shall
also be permitted hereby to make such payment (it being understood and agreed
that if prior to making any such payment or after giving effect thereto a
Default or Event of Default exists or would arise, then the “fundamental
change,” event, or condition giving rise to such required payment shall
constitute an Event of Default for all purposes of this Agreement).
     2.6.       Section 8.18(f) of the Credit Agreement (Investments) shall be
amended and restated in its entirety and a new subsection (g) shall be added
immediately thereafter, to read as follows:
     (f)       Investments by the Borrower in option agreements or other
convertible bond hedging arrangements entered into substantially concurrently
with the issuance of the Senior Subordinated Convertible Notes (and on terms
previously disclosed in writing by the Borrower to the Banks) and maintained
solely for purposes of hedging the Borrower’s obligation to issue common stock
to the holders of the Senior Subordinated Convertible Notes in connection with
any exercise of their conversion rights pursuant to the terms of the Senior
Subordinated Convertible Note Indenture; or

-5-



--------------------------------------------------------------------------------



 



     (g)       other Investments (in addition to those permitted in clauses
(a) through (f) above), including for purposes hereof Investments in all
Unrestricted Subsidiaries, provided that (i) the aggregate amount of Investments
in all Unrestricted Subsidiaries organized outside of the United States of
America shall not at any time exceed 3% of Consolidated Adjusted Net Worth and
(ii) the aggregate amount of all such other Investments (including Investments
in Unrestricted Subsidiaries) shall not at any time exceed 10% of Consolidated
Adjusted Net Worth.
     2.7.       Section 9.1(h) of the Credit Agreement (Events of Default) shall
be amended and restated in its entirety to read as follows:
     (h)       Default by the Borrower or any Subsidiary of any of its
obligations under any interest rate, currency, commodity, or equity option or
hedging agreement (including any option or convertible bond hedging agreement
entered into in connection with the issuance of the Senior Subordinated
Convertible Notes); or
Section 3.       Conditions Precedent.
     The effectiveness of this Amendment is subject to the satisfaction of all
of the following conditions precedent:
     3.1.       The Borrower and the Required Banks shall have executed and
delivered this Amendment.
     3.2.       The Restricted Subsidiaries parties to the Subsidiary Guaranty
Agreement shall have executed and delivered to the Agent their consent to this
Amendment in the form set forth below.
     3.3.       The Borrower shall have delivered to the Agent and the Banks a
true and correct copy of the Senior Subordinated Convertible Note Offering
Memorandum.
     3.4.       The Borrower shall have delivered to the Agent and the Banks a
copy of the favorable written opinion of the Borrower’s special tax counsel or
certified public accountants as to the ability of the Borrower to account for
the convertible bond hedging arrangement described in Section 8.18(f) of the
Credit Agreement, as amended hereby, on a tax-adjusted basis.
     3.5.       Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Agent and its counsel.

-6-



--------------------------------------------------------------------------------



 



Section 4.       Representations.
     In order to induce the Banks to execute and deliver this Amendment, the
Borrower hereby represents to the Agent and the Banks that as of the date
hereof, after giving effect to the amendments set forth in Section 2 above,
(a) the representations and warranties set forth in Section 6 of the Credit
Agreement are and shall be and remain true and correct (except that the
representations contained in Section 6.6 shall be deemed to refer to the most
recent financial statements of the Borrower delivered to the Agent) and (b) the
Borrower is in compliance with the terms and conditions of the Credit Agreement
and no Default or Event of Default exists under the Credit Agreement or shall
result after giving effect to this Amendment.
Section 5.       Miscellaneous.
     5.1.       Except as specifically amended herein, the Credit Agreement
shall continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
     5.2.       The Borrower heretofore executed and delivered, among other
things, the Company Security Agreement and hereby acknowledges and agrees that
the security interests and liens created and provided for therein continue to
secure the payment and performance of the Obligations of the Borrower under the
Credit Agreement as amended hereby entitled to all of the benefits and
privileges set forth therein.
     5.3.       The Borrower agrees to pay on demand all costs and expenses of
or incurred by the Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment and the other instruments and documents
to be executed and delivered in connection herewith, including the fees and
expenses of counsel for the Agent.
     5.4.       This Amendment may be executed in any number of counterparts,
and by the different parties on different counterpart signature pages, all of
which taken together shall constitute one and the same agreement. Any of the
parties hereto may execute this Amendment by signing any such counterpart and
each of such counterparts shall for all purposes be deemed to be an original.
Delivery of executed counterparts of this Amendment by telecopy shall be
effective as an original. This Amendment shall be governed by the internal laws
of the State of Illinois (without regard to principles of conflicts of laws).
[Signature Page to Follow]

-7-



--------------------------------------------------------------------------------



 



     This Second Amendment to Amended and Restated Revolving Credit Agreement is
entered into as of the date and year first above written.

            World Acceptance Corporation
      By:   /s/ A. A. McLean, III         Name:   A. Alexander McLean, III     
  Title:   Chief Executive Officer     

     Accepted and agreed to.

            Harris N.A.
      By   /s/ Michael S. Cameli         Name   Michael S. Cameli        Title  
Director     

            JPMorgan Chase Bank, N.A.
      By   /s/ Michael Tolentino         Name   Michael M. Tolentino       
Title   Vice President     

            LaSalle Bank National Association
      By   /s/ David H. Sherer         Name   David H. Sherer        Title  
Senior Vice President     

            Capital One, N.A.
      By   /s/ George Robins         Name   George Robins        Title   Vice
President   

-8-



--------------------------------------------------------------------------------



 



         

            Wells Fargo Financial Preferred Capital, Inc.
      By   /s/ William M. Laird         Name   William M. Laird        Title  
Senior Vice President     

            Carolina First Bank
      By   /s/ Kevin M. Short         Name   Kevin M. Short        Title  
Senior Vice President     

-9-



--------------------------------------------------------------------------------



 



Acknowledgement and Consent
     Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Agent and the Banks the
Subsidiary Guaranty and the Subsidiary Security Agreement. Each of the
undersigned hereby acknowledges and consents to the Second Amendment to Amended
and Restated Revolving Credit Agreement set forth above and confirms that the
Loan Documents executed by it, and all of its obligations thereunder, remain in
full force and effect, and that the security interests and liens created and
provided for therein continue to secure the payment and performance of the
Obligations of the Borrower under the Credit Agreement after giving effect to
the Amendment. Each of the undersigned acknowledges that the Agent and the Banks
are relying on the foregoing in entering into the Amendment.
     Dated as of October 2, 2006.
World Acceptance Corporation of Alabama
World Acceptance Corporation of Missouri
World Finance Corporation of Georgia
World Finance Corporation of Louisiana
World Acceptance Corporation of Oklahoma, Inc.
World Finance Corporation of South Carolina
World Finance Corporation of Tennessee
WFC of South Carolina, Inc.
World Finance Corporation of Illinois
World Finance Corporation of New Mexico
World Finance Corporation of Kentucky
WFC Services, Inc., a South Carolina corporation
World Finance Corporation of Colorado

                  By   /s/ A.A. McLean, III         A. Alexander McLean, III   
    Its Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



            WFC Limited Partnership
      By   WFC of South Carolina, Inc., as sole
general partner    

                  By   /s/ A.A. McLean, III         A. Alexander McLean, III   
    Its Chief Executive Officer     

            World Finance Corporation of Texas
      By   /s/ C. F. Gardner, Jr.         Charles F. Gardner, Jr.        Its
President     

2